Citation Nr: 9915933	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asthma and bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 11, 1962 to April 
11, 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

There is no competent evidence that any current respiratory 
disorder is related to the veteran's active service, 
including the episodes of asthma, bronchopneumonia, and 
bronchitis for which he was treated in service.


CONCLUSION OF LAW

The veteran's claim for service connection for a lung 
disorder, to include asthma and bronchitis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination 
the veteran denied that he had had asthma, shortness of 
breath, pain or pressure in the chest, or a chronic cough.  
The lungs and chest were normal; a respiratory disorder was 
not diagnosed.  On June 21, 1962, recurrent asthma and an 
upper respiratory infection were diagnosed.  On June 25, 
1962, the veteran continued to have dyspnea and a cough.  A 
chest x-ray was normal.  Again, the diagnoses were recurrent 
asthma and an upper respiratory infection.  On June 26, 1962, 
it was noted that the veteran had asthma.  

On November 19, 1962, the veteran had a cough that was 
productive of mucus.  He also had had a headache, sore 
throat, chills, and a fever for the past two days.  A chest 
x-ray was negative, and the impression was viral pharyngitis.  
Two days later, the veteran was hospitalized for 
bronchopneumonia.  On admission, the veteran's chief 
complaint was a cough of four days duration, and the 
admitting impression was pneumonia.  With the initial 
treatment, there was a very gradual clearing of the signs and 
symptoms of bronchopneumonia.  The veteran underwent 
additional treatment that resulted in a marked decrease in 
the signs and symptoms of the pulmonary infection.  Neither 
asthma nor bronchitis was diagnosed during that 
hospitalization.  By the end of the hospitalization in early 
December 1962, the chest was clear, both clinically and 
radiographically; the veteran was discharged to duty.  On 
January 26, 1963, the veteran had bronchitis.  On February 
15, 1963, the veteran had an upper respiratory infection.  On 
separation examination, he reported that he had or had had 
shortness of breath.  However, he denied that he a history of 
asthma, pain or pressure in the chest, and a chronic cough.  
The lungs and chest were normal, and a respiratory disorder 
was not diagnosed.  

VA medical records reflect that in October 1988, asthma and 
chronic obstructive pulmonary disease were diagnosed.  The 
veteran was treated for asthma and chronic obstructive 
pulmonary disease from 1988 to 1997.  From October to 
November 1996, he was hospitalized for an exacerbation of 
chronic obstructive pulmonary disease and hemophilia 
influenza pneumonia.  In December 1996, chest x-rays revealed 
no active disease, and a computerized tomography (CT) scan of 
the thorax revealed no evidence of neoplasm.  X-rays taken in 
January 1997 revealed no evidence of a tumor.  

Private medical records dated in the late 1990s reflect that 
the veteran was noted to have asthma, chronic obstructive 
pulmonary disease and bronchitis.  In February 1997 he 
suspected that he had pneumonia and reported increased 
shortness of breath.  It appears that he had bronchitis.  In 
March 1997, when he was seen for back complaints, the 
diagnoses included history of asthma, presently under 
control; chest x-rays taken that month revealed no evidence 
of pneumonia.  In April 1997, chest x-rays revealed no acute 
disease.  A June 1997 medical report reflects that the

veteran's medical problems that included history or chronic 
obstructive pulmonary disease.  

In a July 1997 "statement of medical necessity," by Dr. A. 
Ghaffari, it was noted that the veteran had chronic airway 
obstruction, not elsewhere classified.  

In his September 1997 notice of disagreement, the veteran 
asserted that he had been continuously treated for a lung 
disorder since active service and that his current lung 
disorder was related to his hospitalization during active 
service.

In his January 1998 VA Form 9, the veteran reported that he 
was treated for chronic obstructive pulmonary disease at the 
Long Beach, California, VA Medical Center within two years of 
active service. 
 
Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131.

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1998) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although a veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Analysis

Service medical records reveal that the veteran was treated 
for asthma in the latter part of June 1962, less than two 
weeks after entering service.  It was described as 
"recurrent," clearly suggesting that the veteran had had 
asthma prior to service (since no earlier in-service episode 
of asthma is shown).  Importantly, after the June 1962 
episode of asthma, asthma was not again shown during service.  
The service medical records subsequent to late June 1962, do 
not again show asthma and asthma was not diagnosed on the 
service separation examination.  Thus, even though the asthma 
was described as "recurrent," that description was not 
sufficient to establish chronicity of asthma during service, 
especially in light of the fact asthma was not diagnosed 
during the veteran's hospitalization in late 1962, at his 
separation examination, or at anytime after June 1962.  See 
38 C.F.R. § 3.303(b).  While the veteran was treated for 
bronchopneumonia in late 1962 and for bronchitis in January 
1963, those illnesses do not establish that he had a chronic 
lung disorder in service, especially in view of the normal 
physical examination findings when he was examined for 
discharge.   The veteran's statement about his symptoms in 
service is not competent evidence of a chronic lung disorder 
in service.  See Savage, 10 Vet. App. at 495.

Although the veteran alleges that he has had continuity of 
symptomatology since service, there is no competent evidence 
that relates his current lung disorder to active service or 
to his reported continued symptomatology.  See Id. at 498.  
There is no competent evidence that relates the in-service 
episode of asthma to the post-service asthma, which was first 
noted in 1988, over 25 years after active service.  Likewise, 
there is no competent evidence that relates the bouts of 
bronchopneumonia and/or bronchitis during active service to 
the pneumonia in late 1996 and/or bronchitis in early 1997.  
In addition, there is no competent evidence that relates the 
veteran's current chronic obstructive pulmonary disease to 
active service in any way.  The veteran's statement that his 
current lung disability is related to active service is not 
competent medical evidence for purposes of well grounding 
this claim since he is not shown to be qualified to determine 
the diagnosis or etiology of a medical condition, even though 
he is competent to report observable symptoms.   See 
Espiritu, 2 Vet. App. at 494-95.

In summary, there is no competent evidence to establish a 
relationship between any current lung disorder and the 
veteran's service.  See Caluza, 7 Vet. App. at 506.  
Accordingly, this claim is not well grounded.

In reaching its decision, the Board is mindful that the Court 
has held there is some duty to assist a claimant in the 
completion of an application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause the 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  Specifically, the RO requested and was provided 
with medical records from the Long Beach VA Medical Center.  

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran 
presented a well-grounded claim rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In adjudicating the 
claim on the merits, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As for the representative's argument that there is a duty to 
assist for a claim that is not well grounded and that the 
veteran should be afforded a VA examination, there is no duty 
to assist the claimant under 38 U.S.C.A. § 5107 in developing 
the facts underlying his or her claim in the absence of a 
well-grounded claim.  See Epps v. Gober, 126 F.3d 1464 (Fed.  
Cir. 1997).


ORDER

Service connection for a lung disorder, to include asthma and 
bronchitis, is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

